Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method and apparatus, there being no allowable generic or linking claim.  The examiner would like to thank the applicant for the election made without traverse in the reply filed on 09/06/2022. 		 

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102(a)(1) and § 102(a)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-18 are rejected under 35 U.S.C. § 102(a)(1) and as being anticipated by HOU (US-20130026683-A1), hereinafter referred to as HOU.
Regarding Claim 13, HOU teaches a method of making a three-dimensional object, comprising (three-dimensional objects, abstract): (a) concurrently jetting droplets of a first precursor resin and a second precursor resin through separate nozzles (102 and 104, Figure(s) 1-2), the nozzles carried by the same print head of a three-dimensional printing apparatus (102, 106, 104 are going in the same direction, Figure(s) 1), the nozzles configured to combine said first and second precursor resins after jetting and produce a complete resin prior to or upon forming a deposited resin portion (Paragraph(s) 0026); (b) optionally photopolymerizing said deposited resin portion; (c) repositioning said print head (Paragraph(s) 0026); and (d) repeating steps (a) through (c) to form a newly deposited resin portion on or adjacent to a previously deposited resin portion, until said three-dimensional object is formed (Paragraph(s) 0026).  
Regarding Claim 14, HOU teaches the method of claim 13, wherein said complete resin comprises a dual cure resin (UV curing can be used in conjunction with chemical curing, Paragraph(s) 0038), and said photopolymerizing step (b) is included (Paragraph(s) 0038).  
Regarding Claim 15, HOU teaches the method of claim 13, wherein one of said precursor resins comprises an unblocked polyisocyanate (polyisocyanate, Paragraph(s) 0038), and the other of said precursor resins comprises a polyol (polyol, Paragraph(s) 0038).  
Regarding Claim 16, HOU teaches the method of claim 13, wherein one or both of said precursor resins is heated prior to said jetting step to reduce the viscosity thereof (the viscosity of a liquid inkjettable material generally can be lowered by increasing the temperature, Paragraph(s) 0039).  
Regarding Claim 17, HOU teaches the method of claim 13, wherein one or both of said precursor resins comprises a solvent in an amount effective to reduce the viscosity thereof during said jetting step (water, surfactants, organic solvents and co-solvents… viscosity modifiers, Paragraph(s) 0040).  
Regarding Claim 18, HOU teaches the method according to claim 17, wherein at least a portion of said solvent evaporates from said droplets prior to said droplets forming said deposited resin portion (Paragraph(s) 0009).  
		

Conclusion
PRIOR ART NOT RELIED UPON
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
FENN (US-20190054681-A1) teaches a dual precursor resin with isocyanates and polyols and solvents for reducing viscosity (abstract).

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-7424.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743